DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8, 11-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courchesne et al. (US 2016/0234475) in view of Petras et al. (Processing UAV and lidar point clouds in grass GIS, The International Archives of Photogrammetry, Remote Sensing and Spatial Information Sciences, 41 (2016): 945) and Chang et al. et al. (US 2013/0108143).
Regarding claim 1, Courchesne teaches/suggests: A computerized method for determining a two-dimensional (2D) profile of a portion of a three-dimensional (3D) point cloud (Courchesne [0065]: “An additional transformation may be applied to the point cloud dataset to create a mesh onto which a video an image texture is applied.” [The mesh meets the claimed 2D profile.]), the method comprising: 
receiving data indicative of a 3D point cloud comprising a plurality of 3D points (Courchesne [0064]: “The image data may be a cloud of points with chromatic and luminance information, or may be raw images that will be processed by the image processor 20A to be converted into a 3D representation of the user in the form of a point cloud.”); 
determining a 3D region of interest in the 3D point cloud, wherein the 3D region of interest comprises a width along a first axis, a height along a second axis, and a depth along a third axis (Courchesne [0065]: “Each point cloud goes through a first pass of clipping, to keep only the region of interest: the participant and his/her surroundings.”); 
determining a set of 3D points of the plurality of 3D points that each comprises a 3D location within the 3D region of interest (Courchesne [0065]: “A third pass may be performed to crop the resulting point cloud to keep only the point cloud of the participant.”); 
Courchesne further discloses in [0065]: “Finally, this point cloud is sent to the data transmitter 20D either as is, or compressed through a reduction of the point cloud density.” Courchesne is silent regarding:
representing the set of 3D points as a set of 2D points based on coordinate values of the first and second axes of set of the 3D points; 
grouping the set of 2D points into a plurality of 2D bins arranged along the first axis, wherein each 2D bin comprises a bin width; 
determining, for each of the plurality of 2D bins, a representative 2D position based on the associated set of 2D points; 
Petras, however, teaches/suggests:
representing the set of 3D points as a set of 2D points based on coordinate values of the first and second axes of set of the 3D points (Petras §3.3 ¶1: “The binning of points with X and Y coordinates starts with the overlay of a grid of bins over the points.”); 
grouping the set of 2D points into a plurality of 2D bins arranged along the first axis, wherein each 2D bin comprises a bin width (Petras §3.3 ¶1: “The value associated with a bin is the count of points falling into the given bin ... so the result of this binning can be called 2D (two dimensional) histogram.”); 
determining, for each of the plurality of 2D bins, a representative 2D position based on the associated set of 2D points (Petras §3.5 ¶1: “To perform the grid-based decimation, we average the X and Y coordinates of all the points in the given grid cell to get a position of a new point.” [The new point meets the claimed representative 2D position.]); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the point cloud of Courchesne to be binned as taught/suggested by Petras to reduce of the point cloud density.

Courchesne and Petras are silent regarding:
connecting each of the representative 2D positions to neighboring representative 2D positions to generate the 2D profile.
Chang, in view of Petras, teaches/suggests:
connecting each of the representative 2D positions to neighboring representative 2D positions to generate the 2D profile (Petras §3.5 ¶1: “To perform the grid-based decimation, we average the X and Y coordinates of all the points in the given grid cell to get a position of a new point;” Chang [0027]: “In step S209, the analysis module 14 generates one or more actual profile curves by connecting each two neighboring profile points in the one or more point-clouds by line segments.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the new points (the claimed representative 2D positions) of Courchesne as modified by Petras to be connected as taught/suggested by Chang to create the mesh.

Regarding claim 4, Courchesne as modified by Petras and Chang teaches/suggests: The method of claim 1, wherein representing the set of 3D points as the set of 2D points comprises representing the 3D points in a 2D plane comprising a first dimension equal to the width and a second dimension equal to the height, wherein the first dimension extends along the first axis and the second dimension extends along the second axis (Petras §3.3 ¶1: “The binning of points with X and Y coordinates starts with the overlay of a grid of bins over the points.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 5, Courchesne as modified by Petras and Chang teaches/suggests: The method of claim 4, wherein representing the set of 3D points as the set of 2D points comprises setting each value of the third axis of the set of 3D points to zero (Petras §3.3 ¶1: “The binning of points with X and Y coordinates starts with the overlay of a grid of bins over the points.”). The 2D grid of bins meets the claimed setting step. The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 6, Courchesne as modified by Petras and Chang teaches/suggests: The method of claim 4, wherein the plurality of 2D bins are arranged side-by-side along the first axis within the first dimension of the 2D plane (Petras §3.3 ¶1: “The binning of points with X and Y coordinates starts with the overlay of a grid of bins over the points.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 8, Courchesne as modified by Petras and Chang teaches/suggests: The method of claim 1, wherein determining the representative 2D position for each of the plurality of 2D bins comprises determining an average of the set of 2D points of each bin (Petras §3.5 ¶1: “To perform the grid-based decimation, we average the X and Y coordinates of all the points in the given grid cell to get a position of a new point.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 11, Courchesne as modified by Petras and Chang teaches/suggests: The method of claim 1, wherein determining the representative 2D position for each of the plurality of 2D bins comprises determining the representative 2D position only for 2D bins of the plurality of 2D bins with non-empty sets of 2D points (Petras §3.5 ¶1: “To perform the grid-based decimation, we average the X and Y coordinates of all the points in the given grid cell to get a position of a new point.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claims 12-14 recite limitations similar in scope to those of claims 1, 4, 8, respectively, and are rejected for the same reason(s). Courchesne as modified by Petras and Chang further teaches/suggests a non-transitory computer-readable media comprising instructions (Courchesne [0056]: “The processing unit 20 is typically a computer (e.g., personal computer, such as a desktop or laptop) that is connected to a plurality of peripherals to perform the functions stated above.”).

Claims 17-19 recite limitations similar in scope to those of claims 1, 4, 8, respectively, and are rejected for the same reason(s). Courchesne as modified by Petras and Chang further teaches/suggests a memory storing instructions, and at least one processor configured to execute the instructions (Courchesne [0056]: “The processing unit 20 is typically a computer (e.g., personal computer, such as a desktop or laptop) that is connected to a plurality of peripherals to perform the functions stated above.”).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courchesne et al. (US 2016/0234475) in view of Petras et al. (Processing UAV and lidar point clouds in grass GIS, The International Archives of Photogrammetry, Remote Sensing and Spatial Information Sciences, 41 (2016): 945) and Chang et al. et al. (US 2013/0108143) as applied to claim 1 above, and further in view of Mellor et al. (US 2020/0333462).
Regarding claim 2, Courchesne further teaches/suggests: The method of claim 1, further comprising:
creating a 3D region coordinate system comprising the first axis, the second axis, and the third axis (Courchesne [0079]: “Hence, the virtual environment manager 40 manages a 3-axis coordinate system of the shared virtual environment (including a “north”—i.e., a reference orientation), and thus monitors and stores the position and orientation of the participant representations relative to the virtual environment.”).
Courchesne is silent regarding:
wherein an origin of the 3D region coordinate system is disposed at a middle of the width and depth of the 3D region, and the height of the 3D region starts at the origin.
Mellor, however, teaches/suggests:
wherein an origin of the 3D region coordinate system is disposed at a middle of the width and depth of the 3D region, and the height of the 3D region starts at the origin (Mellor [0107]: “For example, the centre or centroid 1514 of the curve or tracklet can be determined and the respective direction vector can be the vector that extends from the origin of the coordinate frame of reference to the centre or centroid of the curve or tracklet 1502.”).
Mellor further discloses in [0063]: “The rotational and/or translational matrix or rotational and/or translational matrices, are used to map the point clouds or data associated with or derived from such point clouds, of the different sensor units into the coordinate frame of reference of the master sensor unit.” Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the 3D coordinate system of Courchesne as modified by Petras and Chang to be created as taught/suggested by Mellor to map the point cloud.

Regarding claim 3, Courchesne as modified by Petras, Chang, and Mellor teaches/suggests: The method of claim 2, further comprising mapping points from a coordinate system of the 3D point cloud to the 3D region coordinate system (Courchesne [0079]: “Hence, the virtual environment manager 40 manages a 3-axis coordinate system of the shared virtual environment (including a “north”—i.e., a reference orientation), and thus monitors and stores the position and orientation of the participant representations relative to the virtual environment;” Mellor [0063]: “The rotational and/or translational matrix or rotational and/or translational matrices, are used to map the point clouds or data associated with or derived from such point clouds, of the different sensor units into the coordinate frame of reference of the master sensor unit.”). The same rationale to combine as set forth in the rejection of claim 2 above is incorporated herein.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courchesne et al. (US 2016/0234475) in view of Petras et al. (Processing UAV and lidar point clouds in grass GIS, The International Archives of Photogrammetry, Remote Sensing and Spatial Information Sciences, 41 (2016): 945) and Chang et al. et al. (US 2013/0108143) as applied to claim 1 above, and further in view of Adabala et al. (US 2011/0310088).
Regarding claim 7, Courchesne as modified by Petras and Chang does not teach/suggest: The method of claim 1, wherein determining a representative 2D position for each of the plurality of 2D bins comprises: 
determining the set of 2D points of one or more 2D bins of the plurality of 2D bins is less than a threshold; and 
setting the set of 2D points of the one or more 2D bins to an empty set.
Adabala, however, teaches/suggests:
determining the set of 2D points of one or more 2D bins of the plurality of 2D bins is less than a threshold (Adabala [0030]: “It is then determined if the number of cloud points in the selected cell is below a prescribed minimum point count threshold.”); and 
setting the set of 2D points of the one or more 2D bins to an empty set (Adabala [0030]: “If the number of points found in the selected grid cell is found to be below the minimum point count threshold, the grid cell is designated as a point free (empty) cell and the points therein are discarded.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the bins of Courchesne as modified by Petras and Chang to be designated as empty as taught/suggested by Adabala for reliability.

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courchesne et al. (US 2016/0234475) in view of Petras et al. (Processing UAV and lidar point clouds in grass GIS, The International Archives of Photogrammetry, Remote Sensing and Spatial Information Sciences, 41 (2016): 945) and Chang et al. et al. (US 2013/0108143) as applied to claims 1 and 12 above, and further in view of Smolyanskiy et al. (US 2021/0150230).
Regarding claim 9, Courchesne as modified by Petras and Chang does not teach/suggest: The method of claim 1, wherein determining the representative 2D position for each of the plurality of 2D bins comprises selecting a 2D point of the associated set of 2D points with a maximum value of the second axis as the representative 2D position. Smolyanskiy, however, teaches/suggests selecting a 2D point of the associated set of 2D points with a maximum value of the second axis as the representative 2D position (Smolyanskiy [0066]: “In this example, each pixel of such a map may represent a column in the top-down view. If sensor data representing multiple objects in the 3D environment is binned together in a single pixel (e.g., multiple points from a point cloud are in a column represented by the pixel), any type of sampling or statistical metric may be used to represent the collection of data (e.g., the points in the column). For example, each pixel may store ... the maximum height of all points in the column.”). Before the effective filing date of the claimed invention, the substitution of one known element (the maximum height of points in Smolyanskiy) for another (the average height of points in Petras) would have been obvious to one of ordinary skill in the art because such substitution would have yielded a predictable result, namely, to reduce of the point cloud density.

Claim 15 recites limitations similar in scope to those of claim 9 and is rejected for the same reason(s).
Allowable Subject Matter
Claims 10, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Wu discloses the maximum height of all points within a cluster (para. [0217]). However, the limitations “removing any clusters with less than a threshold minimum number of 2D points to generate a remaining set of one or more clusters,” “determining a maximum cluster of the one or more remaining clusters,” and “averaging the 2D points of the maximum cluster to determine the representative 2D position,” taken as a whole, render the claims patentably distinct over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 11030763 – height map
US 2014/0334670 – point cloud binning
US 2020/0090357 – point cloud binning
US 2020/0191943 – point clustering
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611